EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dahna Pasternak on 6-1-21.

The application has been amended as follows: 
Claims 5, 6, 13-24 have been canceled. 

1. (Currently amended) An isolated genetically modified human T-cell that comprises: 
(I) an exogenous sequence encoding a chimeric antigen receptor (CAR) integrated into an endogenous programmed death receptor PDCD1 (PD1) or CTLA-4 gene; and
(II) 
(a) a pair of zinc finger nucleases (ZFNs) that cleave the PD1 gene, the pair comprising:
(i) ZFN 12942 comprising 
F1: QSGHLSR (SEQ ID NO:34); 
F2: RSDSLSV (SEQ ID NO:35); 
F3: HNDSRKN (SEQ ID NO:36); 
F4: RSDDLTR (SEQ ID NO:37); and 
F5: RSDHLTQ (SEQ ID NO:38); and 

F1: RSAALSR (SEQ ID NO:39); 
F2: RSDDLTR (SEQ ID NO:37); 
F3: RSDHLTT  (SEQ ID NO:40); 
F4: DRSALSR (SEQ ID NO:6); and 
F5: DRSALAR (SEQ ID NO:41); or
(ii)	ZFN 12942 and 
ZFN 12947 comprising five zinc finger domains designated F1 to F5, each domain comprising a recognition helix region ordered as follows: 
F1: RSAALAR (SEQ ID NO:42); 
F2: RSDDLSK (SEQ ID NO:3); 
F3: RNDHRKN (SEQ ID NO:43); 
F4: DRSALSR (SEQ ID NO:6); and 
F5: DRSALAR (SEQ ID NO:41); or
(iii)	ZFN 12934 comprising four zinc finger domains designated F1 to F4, each domain comprising a recognition helix region ordered as follows 
F1: RSDHLSE (SEQ ID NO:44); 
F2: TSSDRTK (SEQ ID NO:45); 
F3: RSDHLSE (SEQ ID NO:44); and 
F4: QSASRKN (SEQ ID NO:46) and 
ZFN 12971 comprising six finger domains designated F1 to F6, each domain comprising a recognition helix region ordered as follows: 
F1: RSDVLSE(SEQ ID NO:47); 
F2: RSANLTR (SEQ ID NO:48); 
F3: RSDHLSQ (SEQ ID NO:49); 
F4: TSSNRKT (SEQ ID NO:50); 
F5: DRSNLSR (SEQ ID NO:9); and 
F6:RSDALAR (SEQ ID NO:7); or
(iv)	ZFN 12934 and 

F1: DDWNLSQ (SEQ ID NO:51); 
F2: RSANLTR (SEQ ID NO:48); 
F3: RSDHLSQ (SEQ ID NO:49); 
F4: TSSNRKT (SEQ ID NO:50); 
F5: DRSNLSR (SEQ ID NO:9); and 
F6: RSDALAR(SEQ ID NO:7); or 
(v)	ZFN 12942 and 
ZFN 25029 comprising five zinc finger domains designated F1 to F5, each domain comprising a recognition helix region ordered as follows: 
F1: RNAALTR (SEQ ID NO:73); 
F2: RSDELTR (SEQ ID NO:57); 
F3: RHHHLAA (SEQ ID NO:77); 
F4: TRPVLKR (SEQ ID NO:54); and 
F5: DRSALAR (SEQ ID NO:41); or
(b) a pair of transcription activator-like effector nucleases (TALENs) that cleave the PD1 gene, 
(i)	a TALEN comprising 17 TALE repeat units comprising the following repeat variable diresidues (RVDs) 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-HD-NG-HD-HD-NI-NN-NN-HD-NI-NG-NN-HD-NI-NN-NI-NG; or 
(ii)	a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-NN-NG-NI-NN-HD-NI-HD-HD-NN-HD-HD-HD-NI-NN-NI-HD and 
a TALEN comprising 15 TALE repeat units comprising the following RVDs: NN-HD-NI-NN-NI-NG-HD-HD-HD-NI-HD-NI-NN-NN-HD; or

a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-HD-NI-NN-NI-NG-HD-HD-HD-NI-HD-NI-NN-NN-HD; or 
(iv)	a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-NN-NG-NI-NN-HD-NI-HD-HD-NN-HD-HD-HD-NI-NN-NI-HD and 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-NI-NI-NN-NN-NG-NN-NN-HD-NN-NG-NG-NN-NG-HD-HD-HD or a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-HD-NG-HD-HD-HD-HD-NI-NN-HD-HD-HD-NG-NN-HD-NG-HD; or
(v) 	a TALEN comprising 17 TALE repeat units comprising the following RVDs: HD-NG-HD-NG-NG-NG-NN-NI-NG-HD-NG-NN-HD-NN-HD-HD-NG and 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NI-HD-HD-NG-HD-NG-NN-NG-NN-NN-NN-NN-HD-HD-NI-NG-HD; or 
(c) a pair of ZFNs the pair comprising 
(i)	ZFN 20186 comprising 
F1: QSSDLSR (SEQ ID NO:1); 
F2: RSDNLRE (SEQ ID NO:2); 
F3: RSDDLSK (SEQ ID NO:3); 
F4: QSSDLRR (SEQ ID NO:4); and 
F5: LKQHLNE (SEQ ID NO:5) and 
ZFN 20185 comprising 
F1: DRSALSR (SEQ ID NO:6); 
F2: RSDALAR (SEQ ID NO:7); 
F3: QSGDRNK (SEQ ID NO:8); 
F4: DRSNLSR (SEQ ID NO:9); and F5: RSDDRKT (SEQ ID NO:10); or 

F1: QSGSLTR (SEQ ID NO:11);
F2: RSDNLTT (SEQ ID NO:12); 
F3: QNATRIK (SEQ ID NO:13); 
F4: RSDVLSA (SEQ ID NO:14); and 
F5: DRSNRIK (SEQ ID NO:15) and 
ZFN 20189 comprising 
F1: RSANLAR (SEQ ID NO:16); 
F2: TNQNRIT (SEQ ID NO:17); 
F3: TSGHLSR (SEQ ID NO:18); 
F4: RSDSLLR (SEQ ID NO:19); and 
F5: RNDDRKK (SEQ ID NO:20).  

2.  (previously presented)  The T-cell of claim 1 wherein the CAR is integrated into the CTLA-4 gene.

3.  (previously presented)  The T-cell of claim 1, wherein the CAR is integrated into the PD1 gene.

4.  (original)  The T-cell of claim 1, wherein the T-cell is selected from the group consisting of a CD4+ cell, a CD8+ cell and a tumor infiltrating cell (TIL).

7.  (original)  The T-cell of claim 1, wherein the CAR comprises a signaling domain of a T-cell receptor (TCR).

8.  (original)  The T-cell of claim 7, wherein the CAR comprises a scFv specificity domain.  

9.  (original)  The T-cell of claim 1, further comprising at least one additional transgene.

10.  (original)  The T-cell of claim 9, wherein the at least one additional transgene encodes a tumor-associated antigen (TAA)-specific T-cell receptor (TCR).

11.  (original)  The T-cell of claim 1, wherein the T-cell is stimulated.

12.  (original)  The T-cell of claim 11, wherein the T-cell is stimulated with anti-CD28/CD3 beads.

25.  (currently amended)  A pair of zinc finger nucleases that cleave the CTLA-4 gene, wherein the pair of zinc finger nucleases are: 
(i)	ZFN 20186 comprising 
F1: QSSDLSR (SEQ ID NO:1); 
F2: RSDNLRE (SEQ ID NO:2); 
F3: RSDDLSK (SEQ ID NO:3); 
F4: QSSDLRR (SEQ ID NO:4); and 
F5: LKQHLNE (SEQ ID NO:5) and 
ZFN 20185 comprising 
F1: DRSALSR (SEQ ID NO:6); 
F2: RSDALAR (SEQ ID NO:7); 
F3: QSGDRNK (SEQ ID NO:8); 
F4: DRSNLSR (SEQ ID NO:9); and 
F5: RSDDRKT (SEQ ID NO:10); or 

F1: QSGSLTR (SEQ ID NO:11); 
F2: RSDNLTT (SEQ ID NO:12); 
F3: QNATRIK (SEQ ID NO:13); 
F4: RSDVLSA (SEQ ID NO:14); and 
F5: DRSNRIK (SEQ ID NO:15) and 
ZFN 20189 comprising 
F1: RSANLAR (SEQ ID NO:16); 
F2: TNQNRIT (SEQ ID NO:17); 
F3: TSGHLSR (SEQ ID NO:18); 
F4: RSDSLLR (SEQ ID NO:19); and 
F5: RNDDRKK (SEQ ID NO:20).

26.  (currently amended)  A pair of TALENs that cleave the PD1 gene, 
(i)	a TALEN comprising 17 TALE repeat units comprising the following repeat variable diresidues (RVDs) 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-HD-NG-HD-HD-NI-NN-NN-HD-NI-NG-NN-HD-NI-NN-NI-NG; or 
(ii)	a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-NN-NG-NI-NN-HD-NI-HD-HD-NN-HD-HD-HD-NI-NN-NI-HD and 
a TALEN comprising 15 TALE repeat units comprising the following RVDs: NN-HD-NI-NN-NI-NG-HD-HD-HD-NI-HD-NI-NN-NN-HD; or

a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-HD-NI-NN-NI-NG-HD-HD-HD-NI-HD-NI-NN-NN-HD; or 
(iv)	a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-NN-NG-NI-NN-HD-NI-HD-HD-NN-HD-HD-HD-NI-NN-NI-HD; and 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NN-NI-NI-NN-NN-NG-NN-NN-HD-NN-NG-NG-NN-NG-HD-HD-HD; or 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NG-HD-NG-HD-HD-HD-HD-NI-NN-HD-HD-HD-NG-NN-HD-NG-HD; or
(v) 	a TALEN comprising 17 TALE repeat units comprising the following RVDs: HD-NG-HD-NG-NG-NG-NN-NI-NG-HD-NG-NN-HD-NN-HD-HD-NG and 
a TALEN comprising 17 TALE repeat units comprising the following RVDs: NI-HD-HD-NG-HD-NG-NN-NG-NN-NN-NN-NN-HD-HD-NI-NG-HD.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Enablement
The rejection of claims 1-4, 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn. 
The rejection regarding integrating an exogenous nucleic acid sequence encoding a CAR into any “selected genomic site” while repressing expression of PD1 or CTLA4 has been withdrawn in view of the amendment. 
The rejection regarding inserting an exogenous donor sequence encoding a CAR into a safe harbor AAVS1, CCR5, or albumin gene has been withdrawn because claim 5 has been canceled.  

Written Description
The rejection of claims 1-5, 7-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.
The rejection regarding integrating an exogenous nucleic acid sequence encoding a CAR into any “selected genomic site” while repressing expression of PD1 or CTLA4 has been withdrawn in view of the amendment. 
The rejection regarding inserting an exogenous donor sequence encoding a CAR into a safe harbor AAVS1, CCR5, or albumin gene has been withdrawn because claim 5 has been canceled. 

Indefiniteness
The rejection of claims 1-5, 7-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 6-12 under pre-AIA  35 U.S.C. 102b as being anticipated by Galetto (2013/0315884) was withdrawn because: The provisional applications of Galetto (61/651933 (5-25-12) and 61/696612 (9-4-12)) did not teach inactivating PD1 or CTLA4 as required in claim 1. Therefore, the effective filing date of the concept of targeting PD1 or CTLA4 in Galetto is 5-13-13 (the filing date of 13/892805, now 2013/0315884). Applicants’ effective filing date for the concept of 
The rejection of claims 1, 2, 4, 6-12 under pre-AIA  35 U.S.C. 102b as being anticipated by Yang (2007/0116690) was withdrawn because claim 1 as amended requires “a genetic modification to a” PD1 or CTLA4 gene, because Yang is limited to using iRNA to suppress CTLA4 gene expression (paragraph 131-132), and because iRNA is not a genetic modification because it does not modify the genetic make-up of the gene. It is assumed “genetic modification” excludes iRNA repression of gene expression. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 4, 5, 7, 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cost (2013/0122591) in view of Wood (2011/0033884), Weber (Seminars in Oncology, Oct. 2010, Vol. 37, No. 5, pg 430-439), and Turtle (Curr. Opin. Immunol., 2012, Available online July 18, 2012, Vol. 24, pg 633-639) has been withdrawn because claim 1 requires the T-cells contain specific nucleases, and claims 25 and 26 are drawn to specific nucleases, but the combined references do not teach the specific nucleases. 
The rejection of claims 1, 3, 4, 5, 7, 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galetto (2013/0315884 (published 11-28-13; filed 5-13-13) in view of Wood (2011/0033884), Weber (Seminars in Oncology, Oct. 2010, Vol. 37, No. 5, pg 

Double Patenting
The rejection of claims 1-5, 7-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9597357 has been withdrawn in view of the terminal disclaimer filed 4-19-21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632